Dissenting Opinion by
Mb. Justice Mitchell :
I am unable to concur in this judgment.
The warrants were not paid. Delamater & Co. had no authority to pay them unless authorized, or directed by the treasurer to do so. This is the hinge of the case, and the findings *115of the master, especially numbers 11 and 13, show that there was no such authorization or direction, and no payment until the treasurer gave his check. It was the practice and perhaps the understanding that at convenient intervals checks should be given, and in the meantime as a matter of convenience and accommodation the orders were treated by Delamater & Co. as cash, but until the treasurer’s check was actually given there was no payment in law, and this is a case for strict law, as one or other of innocent parties must lose by another’s fault.
Until the orders were paid Delamater & Co. held them as valid claims on the county treasury, and the creditors have succeeded to their rights.
Mr. Chief Justice Sterrett concurred in this dissent.